        Case 1:21-cv-00164-DAD-JLT Document 22 Filed 07/30/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8

 9                                  UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12   MICHAEL CEBELL                                     Case No.: 1:21-CV-00164-DAD-JLT
13                         Plaintiff,
                                                        [PROPOSED] ORDER TO CONTINUE
14          vs.                                         SCHEDULING CONFERENCE
15                                                      (Doc. 21)
     UNUM LIFE INSURANCE COMPANY OF
     AMERICA AND DOES 1-10,
16
                           Defendants.
17

18          Upon reading the Stipulation of the parties, and good cause appearing, the Scheduling

19   Conference, originally set for August 13, 2021 is rescheduled for August 27, 2021 at 9:00 a.m. The

20   parties SHALL file their joint scheduling report no later than August 20, 2021.

21
     IT IS SO ORDERED.
22

23      Dated:     July 30, 2021                           _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                     –1–
                           [PROPOSED] ORDER TO CONTINUE SCHEDULING CONFERENCE
